Fourth Court of Appeals
                                           San Antonio, Texas
                                      MEMORANDUM OPINION

                                               No. 04-21-00265-CV

                          IN THE INTEREST OF B.M.S. and J.R.S., Children

                      From the 454th Judicial District Court, Medina County, Texas
                                   Trial Court No. 18-11-25367-CV
                               Honorable Vivian Torres, Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 13, 2022

AFFIRMED; MOTION TO WITHDRAW DENIED

           Mother N.S. 1 appeals the trial court’s order terminating her parental rights to her children

B.M.S. and J.R.S. Mother’s court-appointed counsel filed a motion to withdraw and a brief

representing that she conducted a professional evaluation of the record and determined there are

no arguable grounds to be raised on appeal. The brief satisfies the requirements of Anders v.

California, 386 U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam)

(recognizing Anders procedure applies in parental termination appeals). Counsel also certified

that she sent a copy of the brief and the motion to withdraw to Mother, informed her of the right

to review the record and file her own brief, and provided Mother with a form motion to request



1
 To protect the identity of the minor children, we refer to the parties by fictitious names, initials, or aliases. See TEX.
FAM. CODE ANN. § 109.002(d); TEX. R. APP. P. 9.8(b)(2).
                                                                                     04-21-00265-CV


access to the record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); In re

A.L.H., No. 04-18-00153-CV, 2018 WL 3861695, at *2 (Tex. App.—San Antonio Aug. 15, 2018,

no pet.). Mother requested the record and submitted a pro se brief.

       After reviewing the record, counsel’s brief, and Mother’s pro se brief, we agree that there

are no meritorious issues to be raised and the appeal is frivolous. Accordingly, we affirm the trial

court’s order. We deny counsel’s motion to withdraw because she does not assert any ground for

withdrawal other than her conclusion that the appeal is frivolous. In re P.M., 520 S.W.3d at 27-

28 (holding counsel’s obligations in parental termination cases extend through the exhaustion or

waiver of all appeals, including the filing of a petition for review in the Texas Supreme Court).


                                                      Liza A. Rodriguez, Justice




                                                -2-